DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataoka et al US 4,835,407.
	Regarding claim 1, Kataoka et al discloses a device for providing an automobile theft prevention device, the device comprises: an input signal decoder for generating an enable code from an input from a driver; an interlocking device for determining whether the enable code received from the driver matches a predetermined code value; and an interlocking relay being activated by the interlocking device when the enable code matches the predetermined code value; wherein the interlocking relay energizes a starter for an automobile engine permitting the engine to be started. See FIG. 1-5, Abstract, and col. 1, ll. 47 – col. 2, ll. 63.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 2-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al, as applied above, in view of Maxon US 5,927,240.
	Regarding claims 2-15, Kataoka et al fails to explicitly disclose an RF receiver and transponder.
	Maxon discloses anti-theft systems with a multi-channel serial data bus outside the shared enclosure that consists of a group of sockets into which a slave transceiver can be easily momentarily inserted by the driver of a vehicle, each socket being in electrical communication with a master transceiver part of the decoder via wires, said wires being bundled yet electrically insulated from each other, said bundle being shielded to prevent reception of or transmission of radio frequency signals, said bundled wires being sheathed in a heat resistant insulating material and passed through the fire wall of the vehicle and into the shared enclosure where said wires shall connect to the master transceiver circuit of the decoder. See col. 13, ll. 9 – col. 4, ll. 34.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add RF technology as disclosed by Maxon in the system of Kataoka et al to allow for wireless transmission of codes in a more efficient manner.

Conclusion

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747